           Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.10 Page 1 of 9
                                                                                                  FILED
Arrest on Out-of-District Offense

                                                                                                   MAY     - 2019
                          UNITED STATES DISTRICT C                                        Cf!l:r,u.s.rnsrnicTcouRT
                                                                                         SOUTHERN Ql~~T OF CALIFORNIA
                                    SOUTHERN DISTRICT OF CALIFORN ~                                 VVl             DEPUTY



                                    ARREST ON OUT-OF-DISTRICT OFFENSE


                                                                        Case Number:
                                                                                       -------~




          The person charged as _A_le_x_a_nd_e_r_P_a.;...y_ne_ _ _ _ _ _ _ _ _ _ now appears before this United States

District Court for an initial appearance as a result of the following charges having been filed in the United States

District Court forthe               Northern
                             -~~~~~~~~~~
                                                               District of Oklahoma

with      Possession With the Intent to Distribute 500 Kilograms or More of Methamphetamine                         in

violation of        Title 21. U.S.C. §§ 841(a) (1) and 841 (b)(1)(B)(vii)




          The charging documents and the warrant of the arrest of the defendant which was issued by the above

United States District Court are attached hereto.

          I hereby swear under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.

          DATED: 5/31/19 -~~~~~~~~-




                                                               Joshua Updegraff
                                                               Drug Enforcement Administration

Reviewed and Approved:




AN
Assistant United States Attorney
,I                  Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.11 Page 2 of 9
     AO 442 (Rev. 01/09) Arrest Warrant



                                                UNITED STATES DISTRICT CouRt                                                   FILED
                                                              .          forthe
                                                        Northern District of Oklahoma                            !
                                                                                                                  j
                                                                                                                           I   MAY 3 1 2019
                                                                                                                          CLrn". US 01$TR:CT COURT
                                                                                                                                                       I
                                                                                                                      SOJTHERO... C "- RJ.P OF CALIFORNIA
                                                                                                                      BY               C/          DEPUTY
                       United States of America
                                      v.                                      )
                           Alexander Payne                                    )
                                                                              )
                                                                              )
                                                                              )
                                 Defendant


                                                           ARREST WARRANT
 To:          Any authorized law enforcement officer

              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecess~ delay
 (name ofperson to be arrested)        _Al_e_x_a_nd_e_r_P_aJ..y_n_e~------------------
who is accused of an offense or violation based on the following document filed with the court:

LJ Indictment                 LJ Superseding Indictment           LJ Information             LJ Superseding Information           If Complaint
LJ Probation Violation Petition                  LJ Supervised Release Violation Petition              LJViolation Notice         LJ Order of the Court

This offense is briefly described as follows:
 Title 21, U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vii) - Possession With the Intent to Distribute 500 Kilograms or More of
 Meth amphetamine




D&e:~
City and state:         ~ ac
                                                                       Return
             This warrant was received on (date)         o '5·1.C · LO I c\       ,   and the person was arrested on (date)        O'S""· 3 1 -   -z_a 1 <(
at(cityandstate)             \v...'r~"•«....\   CA




                                                                                                         Printed name and title
        . ".   Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.12 Page 3 of 9
A0442 (Rev" 01/09) ArrestWarrant(Page2)




                    This second page contains personal identifiers provided for law-enforcement use only
                    and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):
            Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.13 Page 4 of 9
AO 91 (Rev. 11/l l) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                  Northern District of Oklahoma

                  United States of America                        )
                                v.                                )
                                                                  )
                       Alexander Payne
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)
                                                                                                           MAY 3 1 2019
                                                                                                  CLERK, U.S. DISTRICT COURT
                                                CRIMINAL COMPLA INT                             SOUTHERN DISTRl&!.,OF CAUFORNIA
                                                                                                BY               ·-1 C/    f:!_EPUTY
          I, the complainant in this case, state that the following is true to the best of my     ow edge and belief.
On or about the date(s) of           October 2018 through April 2019     in the county of   United States of America      in the
     Northern          District of ___O_k_la_h_o_m_a_ _ _ , the defendant(s) 'violated:

             Code Section                                                   Offense Description
Title 21, U.S.C. §§ 841(a)(1) and              - Possession With the Intent to Distribute 500 Kilograms or More of
841 (b )(1 )(B)(vii)                           Methamphetamine




          This criminal complaint is based on these facts:
See attached affidavit in support.




          fl Continued on the attached sheet.



                                                                                     William R. Mackenzie, TFO/DEA
                                                                                            Printed name and title


Sworn to before me and signed in my presence.



D&eo      r4~1°1-
City and state:      -;vf<71 ()/(.
                                 /
    Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.14 Page 5 of 9


                                         AFFIDAVIT

       I am a police officer with the Tulsa Police Department (TPD) and have been so employed

for over (18) years. I am presently assigned to the Drug Enforcement Administration (DEA) as a

Task Force Officer. I have a Bachelor's Degree in Criminal Justice from East Central

University.


                              PROFESSIONAL EXPERIENCE


       Since becoming a Narcotics Detective with TPD/SID, I have participated in wire and

physical surveillance, surveillance of undercover transactions, the introduction of undercover

agents, the execution of search warrants, debriefings of informants and reviews of taped

conversations and drug records. Through my training, education and experience, I have become

familiar with the manner in which illegal drugs are transported, stored, and distributed and the

methods of payment for such drugs. I have been the primary investigator in more than (5) five

complex conspiracy cases prosecuted within the federal justice system. I have trained other

narcotic detectives within SID and I have taught an Association of Oklahoma Narcotic Enforc¥rs

AONE class on the distribution of heroin in the United States. I have completed the following:


   a. Oklahoma State Bureau of Investigations Clandestine Laboratory Basic Safety

       Certification and Clandestine Laboratory Site Safety Officer courses presented by Network

       Environmental Systems.

   b. The Drug Enforcement Administration (DEA) Basic Narcotics Investigator School.

   c. The Advanced Undercover Narcotics School.

   d. Southwest Border Intelligence School and an Outlaw Motorcycle Gang school presented

       by the Association of Oklahoma Narcotic Enforcers.
      Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.15 Page 6 of 9


      e. Complex Conspiracies school presented by the Midwest Counter-drug Training Center.

     f.   Communication Exploitation Training presented by the Drug Enforcement Administration

          Special Operations Division.


          I have completed formal training in narcotics investigations from the Tulsa Police

Academy, as well as informal training received from more experienced officers. I have participated

i~   over 500 drug-related criminal investigations. I have authored both federal and state search

warrants, participated in Title III investigations, purchased drugs and narcotics ("controlled

dangerous substances") in an undercover capacity, including marijuana, and executed controlled

deliveries of controlled substances. I have gained a considerable amount of knowledge about drug

trafficking organizations and their members through my training and experience. I have

interviewed hundreds of defendants involved in the use, manufacture, transportation, and illegal

sale of controlled dangerous substances.

          The information contained in this Affidavit in support of an arrest warrant for Alexander

Payne is based on law enforcements encounter with Alicia Wright on October 11, 2018.

                                         PROBABLE CAUSE

          On October 11, 2018, at approximately 8:12 pm, Tulsa Police Officer Blackwell and

Cawiezell were patrolling northbound on South Harvard Avenue when they. stopped a red 2017

Toyota Corolla for a traffic violation. They stopped the vehicle in the area of 3200 S. Harvard

Avenue and K-9 Corporal M. Griffin back the officers. The driver of the vehicle was identified as

Alicia Wright and the back seat passenger of the vehicle was identified as Lorrie Bends. During

the traffic stop, Officer Blackwell noticed that the driver was extremely nervous and had a

suspended California driver's license. While Officer B. Blackwell was learning that the driver had




                                                  2
    Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.16 Page 7 of 9


a suspended driver's license K-9 Corporal M. Griffin utilized his drug certified k-9 "Jake" and

received a positive alert to the presence of controlled substances on the vehicle.

       A search of the vehicle resulted in the seizure of approximately 10 pounds of

methamphetamine hidden under the carpet in the trunk of the vehicle.            Alicia Wright was

transported to the Tulsa County Jail and is currently being housed there.

       All of the evidence seized from the traffic stop was turned into the Tulsa Police Department

property/evidence room.

       On October 16, 2018, I typed a state search warrant and affidavit requesting to search the

cell phone Alicia Wright had in her possession at the time of her arrest. The search warrant and

affidavit were signed by Judge James Keeley.

       After the search warrant was executed, I looked at text messages between phone

number (951) 531-6437 labeled as Alex Payne in Alicia Wright's phone and Alicia Wright just

prior to her arrest. The text message exchange was the following:

   •   Alicia Wright to Alex Payne: "Do I need to count the money"

   •   Alicia Wright to Alex Payne: "K"

   •   Alex Payne to Alicia Wright: "The guy is parked in back of restaurant in a white work van

       go with him"

   •   Alex Payne to Alicia Wright: "She said 15 away"

   •   Alicia Wright to Alex Payne: "I'm one hour away from Tulsa"

   •   Alicia Wright to Alex Payne: "$40 but I got it covered"

   •   Alex Payne to Alicia Wright: "Do you need money or not??"

   •   Alex Payne to Alicia Wright: "Dumb dumb how much money do you need to get to Tulsa"

   •   Alex Payne to Alicia Wright: "5001 s Harvard Ave, Tulsa, ok 74135"


                                                 3
•
         Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.17 Page 8 of 9


         •   Alex Payne to Alicia Wright: "Waiting on address"

         •   Alex Payne to Alicia Wright: "I'll check"

         •   Alicia Wright to Alex Payne: ·"Alex any chance u can call ur people in Tulsa to have a few

             pain pills available for when we get there my mother in-law lost hers and I'm just going to

             be very sick or she doesn't have any"

             On March 14, 2019, I listened to Tulsa County Jail calls between Alicia Wright and a

     male identified as Alexander Payne. Alexander Payne was utilizing phone number (951) 390-

     6578. Phone number (951) 390-6578 is a pre-paid phone that doesn't have any subscriber listed.

             I listened to a call thatoccurred on November 10, 2018 between Alicia Wright and phone

     number (951) 390-6578 being used by Alexander Payne. Alexander Payne and Alicia Wright talk

     about when Alicia was stopped and arrested in Tulsa, Oklahoma on October 11, 2018. Alicia

     Wright tells Alexander Payne that law enforcement is going to look at her phone records. Alicia

     Wright gives Alexander Payne an email address and password to go to so Alexander Payne

    . can attempt to wipe out all data from her phone. During this phone call, Alexander Payne tells

     Alicia Wright "I put those things in there and I didn't wear no gloves." Alicia Wright tells Payne

     that she isn't talking to Law Enforcement and everything will be fine.

             I listened to a call that occurred on January 10, 2019 between Alicia Wright and phone

     number (951) 390-6578 being used by Alexander Payne. Alicia Wright told Alexander Payne

     that her attorney told her that because she wouldn't write a statement against Alexander Payne she

     is looking at 10-40 years. Alicia Wright stated "I need character reference letters Alex." "I need

    character reference letters "Alex" from people with no criminal history." "They told me that if I

    agreed to testify in front of the grand jury about you that I would walk out of here on an ankle

    monitor and 3 years of supervised probation." Alicia Wright stated "they have all the text


                                                     4
•
         Case 2:19-mj-09615-RBM Document 1 Filed 05/31/19 PageID.18 Page 9 of 9


    messages and everything Alex." Alicia Wright stated "here's the thing, without my testimony

    there is nothing they can do to you." "So I just want you to know that you are scott motherfucking

    free."

             I have also reviewed Home Wave jail calls (Video Face Time calls) between Alicia Wright

    and Alexander Payne.. During this call, a video is taken and Alexander Payne is clearly the

    individual in the call. During the call, Alexander Payne asks how Alicia Wright is doing and tells

    her how people in California are doing.

             Based on the foregoing, I submit that probable cause exists to believe Alexander Payne

    possessed with the intent to distribute 500 kilograms or more of a mixture and substance containing

    a detectable amount ofmethamphetamine, a Schedule II controlled substance, in violation of Title

    21, United States Code, Sections 84l(a)(l) and 84l(b)(l)(B)(vii) and respectfully request that a

    warrant for the arrest of Alexander Payne be issued. ·




                                                 Drug Enforcement Administration


             Sworn and subscribed to before me this )1f!::day of April, 2019.




                                                     5
